USCA4 Appeal: 21-7009      Doc: 15         Filed: 07/20/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7009


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MICHAEL ANTHONY JONES, a/k/a Spunk,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:11-cr-00099-FL-1)


        Submitted: June 29, 2022                                          Decided: July 20, 2022


        Before KING and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Michael Anthony Jones, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7009      Doc: 15         Filed: 07/20/2022      Pg: 2 of 2




        PER CURIAM:

               Michael Anthony Jones appeals the district court’s orders dismissing without

        prejudice his motions for a sentence reduction under the First Step Act of 2018, Pub. L.

        No. 115-391, § 404, 132 Stat. 5194, 5222, and denying his motions for compassionate

        release and for reconsideration. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. United States v. Jones,

        No. 5:11-cr-00099-FL-1 (E.D.N.C. June 17, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2